Citation Nr: 0202926	
Decision Date: 03/29/02    Archive Date: 04/04/02

DOCKET NO.  00-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION


The veteran served on active duty with the United States 
Marine Corps from June 1954 to June 1957.  He served in the 
United States Navy from March 1959 to January 1968.  The 
veteran was awarded the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1. The veteran served on active duty in Vietnam.

2.  The veteran died on October [redacted], 1998.  The cause of death 
listed on the certificate of death was generalized 
carcinomatosis due to small cell carcinoma of the lung.  

3.  The fatal generalized carcinomatosis due to small cell 
carcinoma of the lung was manifested to a compensable degree 
within thirty years after the last date on which the veteran 
was exposed to Agent Orange during active service in Vietnam.


CONCLUSION OF LAW

A disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107, 5103A, (West 
1991 & Supp. 2001) ; 38 C.F.R. § 3.312 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to her 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the appellant in this appeal.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that the RO has notified the appellant of the evidence need 
to substantiate her claim as set forth in the February 2000 
Statement of the Case during the duration of the appeal.  The 
appellant has submitted private medical evidence in support 
of her claim and she has not pointed to any outstanding 
evidence.  While service medical records from the veteran's 
period of active service in Vietnam with the United States 
Navy have not been associated with the claims file, the Board 
has conceded exposure to Agent Orange in service, and given 
the disposition below, an additional search for such records 
would serve no useful purpose to the appellant's claim.  In 
short, given the disposition below, the Board concludes that 
the duty to assist has been satisfied, as well as the duty to 
notify the appellant of the evidence needed to substantiate 
her claim, and the Board will proceed with appellate 
disposition on the merits.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

I.  Factual background

The appellant contends, in essence, that the veteran's lung 
cancer was incurred as a result of exposure to Agent Orange 
during his active service with the United States Navy in the 
Republic of Vietnam, and subsequently led to his death.

The veteran's DD 214 for his service in the United States 
Navy reflects that he was awarded the Vietnam Campaign Medal, 
Vietnam Service Medal and the Purple Heart Medal (for 
injuries received in action against a hostile force on 
February 10, 1966).

Service medical records from the veteran's period of active 
service with the United States Marine Corps are of record.  A 
review of these records, to include a June 1957 separation 
examination report, are entirely negative for any evidence of 
lung cancer or exposure to Agent Orange.  A June 1957 Report 
of Medical History reflects that the veteran reported being 
in good health.  

In this case, the veteran's certificate of death reflects 
that the veteran died at home on October [redacted], 1998.  The 
veteran's immediate cause of death was listed as generalized 
carcinomatosis due to small cell carcinoma of the lung.  At 
the time of the veteran's death, he was not service-connected 
for any disability.  An autopsy was not performed.  That same 
month, the appellant filed a claim for service connection for 
the cause of the veteran's death. 

In support of her claim, the appellant submitted private 
medical reports, dated in 1998.  A left endobronchial biopsy 
report, dated in January 1998, reflects that the veteran had 
a non-small cell carcinoma consistent with squamous or 
epidermoid type in the left bronchus.  In an undated report, 
submitted by Neil R. See, M.D., he related that the veteran 
had been diagnosed with Stage III B squamous cell carcinoma 
of the left lung, and that he had initially presented himself 
with hemoptysis in November 1997.  Dr. See concluded that 
based on the size of the veteran's carcinoma of the left 
lung, as demonstrated on a computed topography scan, it had 
been present prior to February 11, 1996.  In a report, 
submitted by John H. Edlund, M.D., dated in September 1998, 
he indicated that the veteran's hemoptysis was initially 
present in November 1997.  Dr. Edlund concluded that it was 
obvious that the veteran had had the left lung tumor for as 
much as two years based on its size as seen and described by 
bronchoscopy and a computed topography scan. 

II.  Analysis 

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
which was incurred or aggravated during active duty. 38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  To establish 
service connection for the cause of the veteran's death, the 
evidence must establish that a disability incurred in or 
aggravated by service was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (2001).

For certain chronic disorders, such as malignant tumors, 
service connection may be granted on a presumptive basis if 
the disease is manifested to a compensable degree within one 
year following discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).




Service connection - Agent Orange exposure

Prior to December 27, 2001, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e) (2001), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a) (2001).

Prior to December 27, 2001, under 38 U.S.C.A. § 1116 (West 
1191 & Supp. 2001) and 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2001), chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcoma shall be considered to have been incurred in service 
if manifest to a degree of 10 percent or more within a 
specified period of time in a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. Respiratory cancers must be 
manifested within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service

After December 27, 2001, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  See, 
"Veterans Education and Benefits Expansion Act of 2001." 
Pub.L.No. 107-103, 115, Stat. 976 (2001).  In addition, the 
newly enacted law removed the 30 year presumption for 
respiratory cancers due to herbicide exposure.  Id. 

The Board will apply the former law as it is more favorable 
to the appellant.  See Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991) (where law or regulation is amended while a case 
is pending, the version most favorable to the veteran will 
apply).  In this case, the evidence of file reflects that the 
veteran was injured by hostile forces in the Republic of 
Vietnam on February 10, 1966, and that he died of squamous 
cell carcinoma of the left lung, a presumptive disease listed 
at 38 C.F.R. § 3.309(e).  Therefore, the only question 
remaining is whether the veteran's fatal carcinoma of the 
left lung was manifested to a compensable degree within 
thirty years after the last date on which the veteran was 
exposed to Agent Orange during active service in Vietnam.  In 
this regard, although the post-service medical evidence of 
record reflects that the veteran's fatal carcinoma of the 
left lung was initially present on a pathology report, dated 
in January 1998, the veteran's private physician, Dr. See, 
opined that the veteran's left lung carcinoma was present 
prior to February 11, 1996, which is thirty years after the 
veteran was wounded by hostile forces in Vietnam on February 
10, 1966.  In a report, dated in September 1998, Dr. Edlund 
also indicated that the veteran's tumor had been present in 
his lung for at least two years.  Both physicians based their 
conclusions on the size of the tumor as described by 
bronchoscopy and a computed topography scan.  There is no 
medical evidence on file demonstrating that the left lung 
carcinoma was not present prior to 1996.  

Therefore, the Board finds that the evidence is, at a 
minimum, in relative equipoise as to whether the veteran's 
small cell carcinoma of the left lung was manifested within 
thirty years after his last exposure to Agent Orange during 
active service in Vietnam.  Consequently, reasonable doubt 
should be resolved in favor of the appellant and service 
connection for the cause of the veteran's death is, 
accordingly, granted under the former law governing 
presumptive service connection for exposure to Agent Orange.



ORDER

Service connection for the cause of the veteran's death is 
granted.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

